Wells, J.
The questions whether the plaintiff was justified in going on the outside of the sidewalk upon the part of the street wrought and used especially for carriages, and whether in doing so under the circumstances he was in the exercise of due care and prudence, as well as whether the pile of snow upon which he slipped and fell was, in that place, a defect of which he had a right to complain, should have been submitted to the jury. Raymond v. Louiell, 6 Cush. 524. As the instructions were too restrictive in these respects, the verdict must be set aside.

Exceptions sustained.

Upon a new trial, the plaintiff obtained a verdict, on which judgment was rendered.